NONPRECEDENTIAL DISPOSITION
                        To be cited only in accordance with
                                Fed. R. App. P. 32.1




            United States Court of Appeals
                              For the Seventh Circuit
                              Chicago, Illinois 60604

                            Submitted September 20, 2007*
                             Decided September 21, 2007

                                        Before

                     Hon. ILANA DIAMOND ROVNER, Circuit Judge

                     Hon. DIANE P. WOOD, Circuit Judge

                     Hon. ANN CLAIRE WILLIAMS, Circuit Judge

No. 07-1933

STANISLAW JAGLA,                                 Appeal from the United States
     Plaintiff-Appellant,                        District Court for the Northern
                                                 District of Illinois, Eastern Division
      v.
                                                 No. 1:06-cv-06199
BMO FINANCIAL GROUP, et al.
     Defendants-Appellees.                       Milton I. Shadur,
                                                 Judge.


                                      ORDER

       Stanislaw Jagla, who is white, sued BMO Financial Group, one of its
subsidiaries, and various high-ranking employees (collectively “Harris Bank”),
alleging that they discriminated against him when they rejected his repeated
employment applications from 1996 through 2005. The district court dismissed
Jagla’s complaint, concluding that his claims were barred by claim preclusion. We

      *
        After an examination of the briefs and the record, we have concluded that oral
argument is unnecessary. Thus, the appeal is submitted on the briefs and the record. See
Fed. R. App. P. 34(a)(2).
No. 07-1933                                                                      Page 2

affirm in part, vacate in part, and remand the case for further proceedings because
one of Jagla’s claims could not have been raised in his earlier lawsuit against
Harris Bank.

       Jagla has been applying for jobs with Harris Bank since he graduated from
college in 1996. In September 2005 Jagla sued Harris Bank alleging age
discrimination, and the district court granted summary judgment to Harris Bank
on the ground that Jagla was not qualified for the positions for which he applied.
Jagla v. Harris Bank, No. 05-5422, 2007 WL 433112 (N.D. Ill. Feb. 2, 2007)
(Harris I). Approximately the same time that he filed Harris I, Jagla applied for yet
another position at Harris Bank, Commercial Relations Manager. When Harris
Bank rejected that application and while Harris I was still pending, Jagla brought
another lawsuit against Harris Bank, alleging illegal recruiting or hiring and anti-
competitive practices in violation of state law. Jagla v. BMO Fin. Group, No. 06-
06199 (N.D. Ill. Mar. 28, 2007) (Harris II). After the district court dismissed that
lawsuit for lack of subject-matter jurisdiction, Jagla amended his complaint to
allege race discrimination in violation of 42 U.S.C. § 1981. The district court then
granted the defendants’ motion to dismiss on the ground that Jagla’s claims were
barred by claim preclusion. We review that dismissal de novo. Cole v. Bd. of Trs. for
the Univ. of Ill., _ F.3d _, No. 06-2161, 2007 WL 2325170, at *1 (7th Cir. Aug. 16,
2007).

       Claim preclusion, or res judicata, prevents parties from relitigating claims
that were or could have been brought in an earlier lawsuit that resulted in a final
judgment on the merits. Cole, 2007 WL 2325170, at *2. Res judicata applies when
(1) there has been a final judgment on the merits in an earlier action, (2) there is an
identity of parties or privies in the two suits, and (3) there is an identity of the
causes of action in the two suits. Ross v. Bd. of Educ. of Twp. High Sch., Dist. 211,
486 F.3d 279, 283 (7th Cir. 2007). Jagla does not dispute that the first two
elements apply here; he argues only that there is no identity of the causes of action
in Harris I and Harris II. Courts will find an identity of the causes of action if the
claims arise from the “same core of operative facts,” which we have interpreted to
mean the same incident, events, transaction, or other “factual nebula.” Cole, 2007
WL 2325170, at *2.

       Res judicata bars all but one of Jagla’s claims. In Harris II, Jagla not only
alleges that Harris Bank discriminated against him on the basis of his race with
respect to his September 2005 application, but he also rehashes all the earlier
rejected applications going back to 1996. Although Harris I did not include any
allegations of race discrimination, res judicata bars relitigation of claims that could
have been raised in the earlier suit. See id.; Ross, 486 F.3d at 283. And there is no
reason why Jagla could not have brought his earlier race claims in his first suit
against Harris Bank. Although Jagla contends that he only recently learned when
No. 07-1933                                                                    Page 3

he discovered a recruiting brochure that the earlier rejections were due to his race,
that is insufficient to avoid the bar of res judicata because we may presume that
Jagla conducted his “legal and factual homework” at the time he filed his first suit.
Car Carriers, Inc. v. Ford Motor Co., 789 F.2d 589, 596 (7th Cir. 1986) (finding that
new facts supporting RICO claim did not lift bar of res judicata based on previous
anti-trust claim arising from same core of operative facts). Jagla’s job applications
between 1996 and 2005 form part of the same core of operative facts as the 2005
applications that were addressed in Harris I, and any other claims associated with
those applications could have been brought in that case. Moreover, the recruiting
brochure that Jagla contends exposed illegal hiring practices extending over a ten-
year period could not plausibly constitute new evidence of race discrimination, nor
does it raise any facts that were undiscoverable at the time that Harris I was filed.

       Res judicata, however, does not bar Jagla’s claim based on his September
2005 application for Commercial Relationship Manager. Jagla filed his complaint
in Harris I on September 20, 2005, about the same time he claims to have applied
for the job as Commerical Relationship Manager. For purposes of res judicata, the
time at which claim identity must be assessed is at the outset of a lawsuit. Ross,
486 F.3d at 283-284. Drawing all inferences in the light most favorable to Jagla, it
is plausible that he did not learn of that job rejection until after he filed the
complaint in Harris I. See Malone v. Nielson, 474 F.3d 934, 935 (7th Cir. 2007).
Jagla’s September 2005 job application, therefore, constitutes the factual basis for a
new claim that he could not have raised at the time he filed Harris I, and it is not
barred by res judicata.

       Although we must remand the case for further proceedings regarding the
September 2005 job application, our decision today should not be interpreted as
commenting on the merits of that claim. If the district court on remand concludes
that the suit is frivolous, it may impose sanctions on Jagla under Federal Rule of
Civil Procedure 11. Any subsequent frivolous appeal may subject Jagla to sanctions
in this court.

       We VACATE the dismissal of Jagla’s claim based on the September 2005
application and REMAND the case for further proceedings on that claim. In all
other respects, the judgment is AFFIRMED.